DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Crane on 05/19/2021.
The application has been amended as follows:
Claims 1-24 are cancelled as being drawn to a non-elected invention with traverse. Claims 1-24 were withdrawn with traverse in Response to Restriction filed on 05/26/2020.

Allowable Subject Matter
Claims 25-44 allowed are allowed over the prior art of record in light of the arguments and amendments submitted in Response After Final filed on 05/17/2021..
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably suggest or show the claimed method forming a composite structure for an aircraft.
The closest prior art of record to claim 25 is Lyons (U.S PG Pub 20150137430 A1), and the closest prior art of record to claim 37 is Havens (U.S PG Pub 20120118487 A1). Lyons discloses all the limitations of claim 1, with the exception of ‘gelling a first composite preform inside the outer mold line surface, removing the gelled first composite preform from the outer mold line surface while maintaining the outer mold line surface at the processing temperature, gelling a second composite preform inside the outer mold line surface while maintaining the outer mold line surface at the processing temperature’. Lyons does provide rationale for manufacturing multiple parts. Similarly, Havens discloses all the limitations of claim 37, with the exception of ‘gelling the composite preform; extracting the inner mold line surface and the composite preform in a gelled state; placing a second composite preform on a second inner mold line surface of a second mandrel; positioning the second mandrel with the second composite preform disposed thereon within the outer mold line surface while maintaining the outer mold line surface at the processing temperature; gelling the second composite preform inside the outer mold line surface’. Havens also provides rationale for manufacturing multiple parts. 
Some of these features are known individually in other prior art references, such as Butler (U.S PG Pub 20160159057 A1) and Breitigam (U.S Patent 5098496), who both disclose gelling a composite preform and then further processing/curing it. Butler further discloses manufacturing multiple parts. 
With regards to the limitations of ‘removing the gelled first composite preform from the outer mold line surface while maintaining the outer mold line surface at the processing temperature, gelling a second composite preform inside the outer mold line surface while maintaining the outer mold line surface at the processing temperature’ (claim 1) and the limitations of ‘positioning the second mandrel with the second composite preform disposed thereon within the outer mold line surface while maintaining the outer mold line surface at the processing temperature’ (claim 37), these limitations (maintaining temperature of a tool i.e. isothermal conditions) are known from generally Charles (FR2779988A1), who is drawn to the manufacture of composite materials/parts in the automobile/vehicular industry.
However, Charles is drawn specifically to the automobile industry and not to the aerospace/aircraft industry or art. The Charles reference can then be viewed as outside of specific art, but still in general art. Further, given the arguments and evidence presented by applicant in Amendment filed on 12/02/2020, it is accepted that isothermal conditions (i.e. maintaining a processing temperature while manufacturing multiple parts) in manufacturing composite parts is not conventional in the aerospace/aircraft industry. Further, as per Amendment filed 05/17/2021, claim 1 now require manufacture of specific parts of an aircraft (aft, nose etc.) and thus overcomes the mere intended use recitation of manufacturing composite part for an aircraft as was previously the case. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712